 



Exhibit 10.1
AMENDMENT NO. 2
TO
THE LIMITED LIABILITY COMPANY AGREEMENT OF
CITYCENTER HOLDINGS, LLC
     This Amendment No. 2 (this “Amendment”), dated as of December 31, 2007 (the
“Amendment Effective Date”), to the Limited Liability Company Agreement of
CityCenter Holdings, LLC (as previously amended, the “Agreement”) is entered
into by and among Project CC, LLC, a Nevada limited liability company (as
successor-in-interest to Mirage Resorts, Incorporated, a Nevada corporation, the
“MGM Member”) and INFINITY WORLD DEVELOPMENT CORP, a Nevada corporation (as
successor-in-interest to Dubai World, a Dubai, United Arab Emirates government
decree entity, “DW Member”).
RECITALS
     WHEREAS, MGM Member and DW Member entered into that Agreement, dated
August 21, 2007 and previously amended on November 15, 2007, with respect to the
subject matters set forth therein; and
     WHEREAS, MGM Member and DW Member desire to amend the Agreement as set
forth in this Amendment.
     NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1      Defined Terms. Each capitalized term used and not defined herein
shall have the meaning assigned to it in the Agreement (as amended hereby).
Section 2      Amendment to the Agreement. Effective as of the Amendment
Effective Date, the Agreement is hereby amended by deleting the phrase
“(“Impasse Election Date”):” immediately after the phrase “initial date of
Escalation with respect thereto” in the first sentence of Section 9.3(d) and
replacing it with the phrase “(“Impasse Trigger Date”), DW may elect, in its
sole discretion but no later than sixty (60) days after the corresponding
Impasse Trigger Date, to initiate the resolution procedure set forth in this
Section 9.3(d) by providing a written notice of such election to MGM (the date
of such notice, the “Impasse Election Date”), at which time:”.
Section 3.      Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Parties under the
Agreement. This Amendment shall apply and be effective only with respect to the
provisions of the Agreement specifically referred to herein. On and after the
Amendment Effective Date, each reference in the Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import, shall be deemed a
reference to the Agreement as amended hereby.
Section 4.      Governing Law. This Amendment shall be governed by the laws of
the State of Delaware, without regard to conflict of laws principles.
Section 5.      Counterparts. This Amendment may be executed in two or more
counterparts (including by facsimile or similar means of electronic
communication), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[signature pages follow]





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
the Limited Liability Company Agreement of CityCenter Holdings, LLC as of the
date first written above.

            PROJECT CC, LLC
      /s/ Bryan L. Wright       Name:   Bryan L. Wright      Title:   Assistant
Secretary     

            INFINITY WORLD DEVELOPMENT CORP
      /s/ Abdul Wahid A. Rahim Al Ulama       Name:   Abdul Wahid A. Rahim Al
Ulama      Title:   Secretary     

